          Case 1:20-cv-03691-KPF Document 12 Filed 09/08/20 Page 1 of 2
                                          U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street



 MEMO ENDORSED
                                                       New York, New York 10007


                                                       September 8, 2020


VIA ECF
Hon. Katherine P. Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     Urban Justice Center v. United States Citizenship and Immigration Services,
               No. 20 Civ. 3691 (KPF)

Dear Judge Failla:

       This Office represents the government in the above-referenced action brought pursuant to
the Freedom of Information Act, 5 U.S.C. § 552. I write on behalf of both parties to respectfully
request an adjournment sine die of the initial pretrial conference presently scheduled for
Wednesday, September 16, 2020, at 4:00 p.m. for the reasons discussed below.

         The parties respectfully request the adjournment because the government sent a production
of 314 records to the plaintiff on September 4, 2020, and the plaintiff wishes to have time to review
the production and subsequently evaluate its litigation position, including whether the production
could result in a consensual resolution to this case. Therefore, the parties respectfully submit that
the proposed adjournment would promote the interests of judicial efficiency and conservation of
resources. The parties further respectfully request that if the Court grants the requested
adjournment, the Court also grant the parties leave to file a joint letter proposing next steps in this
litigation by Friday, October 16, 2020, if the matter is not resolved by then.

       This is the parties’ first request to adjourn the initial pretrial conference.

       We thank the Court for its consideration of this letter.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       Acting United States Attorney
                                                       Southern District of New York
         Case 1:20-cv-03691-KPF Document 12 Filed 09/08/20 Page 2 of 2

                                                                                Page 2


                                       By:    s/ Joshua E. Kahane
                                             JOSHUA E. KAHANE
                                             Assistant United States Attorney
                                             Telephone: (212) 637-2699
                                             Facsimile: (212) 637-2786
                                             E-mail: joshua.kahane@usdoj.gov

cc: Kyle A. Dandelet, Esq. (via ECF)



Application GRANTED. The conference currently scheduled for
September 16, 2020 is hereby ADJOURNED sine die. The parties are
ORDERED to file a joint letter updating the Court on the status of
this matter on or before October 16, 2020.



Dated: September 8, 2020                 SO ORDERED.
       New York, New York




                                         HON. KATHERINE POLK FAILLA
                                         UNITED STATES DISTRICT JUDGE
